Filed:  January 21, 2000


IN THE SUPREME COURT OF THE STATE OF OREGON
DENISE M. MILLS,			

	Petitioner,				


	v. 						



HARDY MYERS, Attorney General	

for the State of Oregon,			

	Respondent.			


(SC S47065)
	En Banc


	On petition to review ballot title.


	Argued and submitted January 7, 2000.


	Michael Mills, Salem, argued the cause and filed the petition for petitioner.


	Robert B. Rocklin, Assistant Attorney General, Salem, argued the cause for
respondent.  With him on the answering memorandum were Hardy Myers, Attorney
General, and Michael D. Reynolds, Solicitor General.


	PER CURIAM


	Ballot title certified as modified.  This decision shall become effective in
accordance with ORAP 11.30(10).	


		PER CURIAM

		This is a ballot title review proceeding brought under ORS 250.085(2). 
Petitioner is an elector who timely submitted written comments concerning the content
of the draft ballot title submitted to the to the Secretary of State and who therefore is
entitled to seek review of the ballot title certified by the Attorney General.  See ORS
250.085(2) (setting that requirement).

		Petitioner challenges the Attorney General's "yes" result statement and
summary.  We do not find petitioner's objections to the Attorney General's "yes" result
statement to be well taken.  We find one of petitioner's objections to the Attorney
General's summary to be well taken.  Petitioner argues that the first sentence of the
summary is not a correct statement of existing law.  See Delashmutt v. Myers, 329 Or
516, 520-21, ___ P2d ___ (1999) (demonstrating that ballot title must state existing law
accurately).  The first sentence of the Attorney General's summary states: "Current law
does not limit video lottery retailers' commissions."  As the Attorney General
acknowledged at oral argument, however, there are legal limits on the amount of lottery
retailers' commissions.  For example, ORS 461.500 requires that at least 84 percent of
gross lottery revenues either shall be returned as prizes or devoted to the public
purposes for which the lottery is authorized.  It follows that the first sentence of the
Attorney General's summary does not state present law accurately.


		The remaining issue is remedy.  One solution simply would be to delete
the sentence.  However, we think that the better course is to substitute a sentence that
is a neutral and accurate statement that provides some information to voters.  We
therefore substitute the following for the first sentence in the summary:  "Video lottery
retailers' commissions are set by contract with the Lottery Commission."(1)
		We have considered petitioner's other arguments concerning the Attorney
General's summary and find them not to be well taken.  We certify the following ballot
title to the Secretary of State:

LIMITS VIDEO LOTTERY RETAILERS' COMMISSIONS UNLESS 
CERTAIN WAGES, BENEFITS PROVIDED
	     RESULT OF "YES" VOTE: "Yes" vote limits video lottery retailers'
commissions, unless retailer provides "living wage" and health benefits.


	     RESULT OF "NO" VOTE: "No" vote allows Lottery Commission to
continue to set commissions for video lottery retailers.


	     SUMMARY: Video lottery retailers' commissions are set by contract
with the Lottery Commission.  Average commission now paid to such
retailers is 32.5 percent of video lottery net receipts, which are receipts
after prizes are paid.  Measure provides that contracts entered into with
video lottery retailers must limit commissions to 15 percent of net receipts. 
Exception for retailers who agree to pay "living wage" and offer health
insurance to employees.  "Living wage" is $10.07 per hour, adjusted
annually for inflation.  Violations of agreement lead to monetary sanctions.


		Ballot title certified as modified.  This decision shall become effective in
accordance with ORAP 11.30(10).	





1. 	The number of words in our substitute first sentence
requires us to delete the article "The" from the beginning of the
second sentence and to substitute "such" for the phrase "video
lottery" later in that sentence.  See ORS 250.035(2)(d) (1997)
(setting 85-word limit for summary).  Neither of those changes
affects the substance of the second sentence.

Return to previous location.